Exhibit 10.1
SEPARATION AND RELEASE AGREEMENT
     This Separation Agreement and Release (“Agreement”) is entered into as of
this       day of                      2009, hereinafter “Execution Date,” by
and between Feroze Motafram (hereinafter “Employee”) and Cardiac Science
Corporation, a Delaware corporation (hereinafter the “Company”). Employee and
the Company are sometimes collectively referred to as the “Parties.”
     1. Employee is currently employed by the Company as Vice President of
Operations. Effective August 27, 2009 (hereinafter the Separation date),
Employee will cease to serve as an employee of the Company, at which time
Employee’s relationship with the Company shall terminate. The parties have
agreed to avoid and resolve any alleged existing or potential disagreements
between them arising out of or connected with Employee’s employment with the
Company. The Company and Employee expressly disclaim any wrongdoing or any
liability to each other.
     2. The Company agrees to provide Employee the following separation
benefits, commencing after the expiration of the seven-day revocation period
described in Paragraph 13 upon which the Agreement becomes effective
(hereinafter “Effective Date”), provided Employee has not revoked this Agreement
as described therein:

  a)   A lump-sum payment of severance benefits equal to Fifty Two (52) weeks of
regular bi-weekly salary, totaling Two Hundred Twenty Thousand, Five Hundred
Dollars ($220,500), shall be paid to Employee after the Effective Date but no
later than 60 days following Employee’s Separation Date. Such lump-sum payment
shall be subject to payroll deductions and income tax withholding as required by
law.     b)   A lump sum payment of Twenty Seven Thousand Seven Hundred Twenty
Dollars and Fifty Cents ($27,720.50) shall be paid to the Employee after the
Effective Date but no later than 60 days following Employee’s separation Date.  
  c)   Stock options will continue to vest through Employee’s Separation Date.
Following the Separation Date, Employee has ninety (90) days to exercise vested
stock options.     d)   Executive Outplacement Services for 6 months from a
mutually agreed upon firm.

     3. As of the Separation Date the Company will pay Employee all accrued and
unused vacation, less employee withholding for income tax purposes, on the
customary payroll date following the Separation Date. The company further agrees
not to contest any unemployment compensation claim Employee may make as a result
of termination of employment.
     4. Employee specifically acknowledges and agrees that with the exception of
payment of accrued and unused vacation, this consideration exceeds the amount he
would otherwise be entitled to receive upon termination of his employment and
that these payments and other benefits are in exchange for entering into this
Agreement. Employee agrees that he will not at any time seek consideration from
the Company other than what is set forth in this Agreement. Employee
specifically acknowledges and agrees that the Company has made no
representations to him regarding the tax consequences of any amounts received by
him or for his benefit pursuant to this Agreement. In consideration for the
mutual promises and agreements contained herein, and for other valuable
consideration, Employee agrees to pay all federal or state taxes, if any, which
are required by law to be paid with respect to this Agreement, save and except
those amounts withheld by the Company in satisfaction of such taxes as provided
in Paragraphs 2 and/or 3 above. Employee further agrees to indemnify and hold
the Company, its predecessors, officers, directors, employees, attorneys,
representatives, successors and assigns harmless from any claims, demands,
deficiencies, levies, assessments, executions, judgments or recoveries by any
governmental entity against the Company, or any of the foregoing persons or
entities, for any amounts claimed due on account of this Agreement or pursuant
to claims made under any federal or state tax laws, and any costs, expenses or
damages sustained by them by reason of any such claims, including any amounts
paid by the Company, its predecessors,

1.



--------------------------------------------------------------------------------



 



officers, directors, employees, attorneys, representatives, successors and
assigns as taxes, attorneys’ fees, deficiencies, levies, assessments, fines,
penalties, interest or otherwise.
     5. Employee represents that he has not filed, and will not file, any
complaints, lawsuits, administrative complaints or charges arising from or
relating to employment with, or termination of employment from, the Company.
Notwithstanding the provisions of any law stating that a general release does
not extend to claims which the creditor does not know of or suspect to exist in
his favor at the time of executing the release and except as set forth in this
section, Employee agrees to release the Company, its Board of Directors,
officers, employees, agents and assigns, from any and all claims, charges,
complaints, causes of action or demands of whatever kind or nature that Employee
now has or has ever had against the Company, whether known or unknown, arising
from or relating to Employee’s employment with or discharge from the Company,
including but not limited to: wrongful or tortious termination, specifically
including actual or constructive termination in violation of public policy;
implied or express employment contracts and/or estoppels; discrimination and/or
retaliation under any federal, state or local statute or regulation,
specifically including any claims Employee may have under the Fair Labor
Standards Act, Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964 as amended, the Family and Medical Leave Act, the Wisconsin
Family and Medial Leave Act, the Wisconsin Minimum Wage Laws, Wisconsin Labor
Standards Retaliation Law, Wisconsin “Whistleblower Law”, and the Wisconsin Fair
Employment Act, any and all claims brought under any applicable state or local
employment discrimination or other statutes; any claims brought under any
federal or state statute or regulation for non-payment of wages or other
compensation (including bonuses due after the Separation Date), and libel,
slander, or breach of contract other than the breach of this Agreement. This
release specifically excludes a) claims, charges, complaints, causes of action
or demands of whatever kind or nature that post-date the Separation Date or the
Effective Date, whichever is later, and that are based on factual allegations
that do not arise from or relate to Employee’s present employment with or
discharge from the Company; b) all obligations under this Agreement; c) all
rights of coverage, if any, Employee may have under any officers and directors
liability policy covering Employee’s work as an officer on behalf of the
Company; d) all Employee’s rights, if any, of contribution and indemnification
in the event of any third party claim relating to actions or omissions of
Employee performed in the course and scope of Employee’s employment with
Company; e) all continuing obligations of Company under any employee benefit
plan and under COBRA.
     6. Subject to certain exceptions noted below and elsewhere within this
Agreement, on the Separation Date, Employee represents and warrants that he has
returned to the Company all Company documents (and copies thereof) and other
Company property that Employee may in his possession or control, including, but
not limited to, Company files, electronic mail, electronic data, notes,
drawings, records, business plans and forecasts, financial information,
specifications, training materials, computer-recorded information, tangible
property including, but not limited to, entry cards, identification badges and
keys, and any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof).
Employee represents and warrants that he has returned all property belonging to
the Company prior to the Separation Date.
     7. Employee acknowledges and affirms that he has previously executed a
“Confidential Information and Inventions Agreement” dated June 13, 2003,
(hereinafter Non-Disclosure Agreement) and that said Non-Disclosure Agreement is
not affected by either the Employment Agreement or this Agreement, and that his
obligations not to use or disclose the Company’s confidential information are
ongoing.
     8. Communications:

  a)   The Company and Employee shall draft and agree upon the content of any
announcement regarding Employee’s separation, including an “exit statement”
outlining the reason for Employee leaving the company

2.



--------------------------------------------------------------------------------



 



  b)   Employee agrees not to disparage the Company, or its officers, directors,
employees, shareholders, affiliates and agents, in any manner likely to be
harmful to them and their business reputation or personal reputation; provided
that Employee shall respond accurately and fully to any question, inquiry or
request for information when required by law or legal process. At the same time,
the Company along with its officers and directors, agrees not to disparage
Employee in any manner likely to be harmful to him and his business and personal
reputation and to maintain the reason for Employee’s separation from the Company
confidential in all private and public statements, except to the extent such
statements are compelled by judicial or other compulsory process. Employer
further agrees to provide references with regards to any third party inquiries
regarding Employee incidental to Employee’s search for re-employment. Such
inquiries shall be referred by Employee to Dave Marver and/or Barbara Thompson,
who shall handle such communications on behalf of the Company. The content of
the reference will be as set forth in Appendix A, and will specifically exclude
any information that is likely to be harmful to Employee and his business and
personal reputation as well as Employee’s ability to secure new employment.

     9. The provisions of this Agreement will be held in strictest confidence by
Employee and the Company and will not be publicized or disclosed in any manner
whatsoever, provided, however, that: (a) Employee may disclose this Agreement to
immediate family, attorney, accountant and financial advisor, and as necessary
in seeking consulting work or employment; (b) the Company will disclose this
Agreement as may be necessary in the conduct of its business, including but not
limited to, required filings with the Securities and Exchange Commission, and
other public announcements required as a publicly-traded company; and (c) the
parties may disclose this Agreement as may be necessary to enforce its terms or
as otherwise required by law. In particular, and without limitation, Employee
will not disclose the provisions of this Agreement to any current or former
employee of the Company, except as required by law.
     10. Employee warrants that no promise or inducement has been offered for
this Agreement other than as set forth herein and that this Agreement is
executed without reliance upon any other promises or representations, oral or
written. Any modification of this Agreement must be made in writing and be
signed by Employee and the Company. This Agreement supersedes all prior
understandings between the Parties and represents the entire Agreement between
the Parties with respect to all matters involving Employee’s employment with or
termination from the Company, except as stated herein.
     11. If any provision of this Agreement or compliance by Employee or the
Company with any provision of this Agreement constitutes a violation of any law,
or is or becomes unenforceable or void, then such provision, to the extent only
that it is in violation of law, unenforceable or void, will be deemed modified
to the extent necessary so that it is no longer in violation of law,
unenforceable or void, and such provision will be enforced to the fullest extent
permitted by law. If such modification is not possible, said provision, to the
extent that it is in violation of law, unenforceable or void, will be deemed
severable from the remaining provisions of this Agreement, which provisions will
remain binding on both Employee and the Company. This Agreement is governed by
the laws of the State of Washington.
     12. The King County Superior Court of Washington or the United States
District Court for the Western District of Washington, Seattle, Washington,
shall have exclusive jurisdiction of any lawsuit arising from or relating to
Employee’s employment with, or termination from, the Company, or arising from or
relating to this Agreement. Employee consents to such venue and personal
jurisdiction. The prevailing party in any such lawsuit will be entitled to an
award of attorneys’ fees and reasonable litigation costs. Employee agrees that
he will indemnify and hold the Company harmless from any breach of this
Agreement by Employee. Employee further agrees that if he challenges this
Agreement or files any claims against the Company arising from or relating to
his employment with, or termination from, the Company, excluding any claim
challenging the validity of his waiver of rights under the Age Discrimination in
Employment Act, and excluding any claim for breach of this agreement, he will
return all monies and benefits received by him from the Company pursuant to this
Agreement. In the event Employee challenges the validity of his waiver of rights
under the Age Discrimination in

3.



--------------------------------------------------------------------------------



 



Employment Act, he agrees that the Company may recover money and benefits paid
under this Agreement if Employee’s challenge and subsequent Age Discrimination
in Employment Act claim are successful and he obtains a monetary award.
     13. Employee specifically agrees and acknowledges: (A) that waiver of
rights under this Agreement is knowing and voluntary as required under the Older
Workers Benefit Protection Act; (B) that he understands the terms of this
Agreement; (C) that he has been advised in writing by the Company to consult
with an attorney prior to executing this Agreement; (D) that the Company has
given him a period of up to forty-five (45) days within which to consider this
Agreement; (E) that, following execution of this Agreement he has seven (7) days
in which to revoke his agreement to this Agreement and that, if he choose not to
so revoke, the Agreement shall then become effective and enforceable and the
payment and extension of benefits listed above shall then be made to him in
accordance with the terms of this Agreement; and (F) nothing in this Agreement
shall be construed to prohibit him from filing a charge or complaint, including
a challenge to the validity of the waiver provision of this Agreement, with the
Equal Employment Opportunity Commission or participating in any investigation
conducted by the Equal Employment Opportunity Commission. However, he has waived
any right to monetary relief. To cancel this Agreement, he understands that he
must give a written revocation to Dave Marver, CEO of Cardiac Science
Corporation at Company headquarters in Bothell, Washington either by hand
delivery or certified mail within the seven-day period. If Employee revokes the
Agreement, all duties of the Company shall be immediately extinguished, the
Agreement will not become effective or enforceable, and Employee will not be
entitled to any of the benefits set forth above.
     14. Employee further specifically agrees that modifications to this
Agreement, whether material or immaterial, do not restart the running of the
forty-five (45) day period referenced in Paragraph 13.
     15. This Agreement shall be binding upon the parties hereto and upon their
heirs, administrators, representatives, executors, successors, employees, agents
and assigns, and shall inure to the benefit of said parties and each of them and
to their heirs, administrators, representatives, executors, successors,
employees, agents and assigns. Employee expressly warrants that he has not
transferred to any person or entity any rights, causes of action, or claims
released in this Agreement.
     16. This Agreement in no way alters the at-will nature of Employee’s
employment with the Company through and including the Separation Date.
     17. EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS AGREEMENT, THAT HE HAS HAD AN OPPORTUNITY TO CONSULT
WITH AN ATTORNEY OF HIS CHOICE, AND THAT HE SIGNS THIS AGREEMENT WITH THE INTENT
OF RELEASING THE COMPANY AND ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS FROM
ANY AND ALL CLAIMS.

             
ACCEPTED AND AGREED TO:
           
 
           
 
           
Barbara Thompson, VP Human Resources
      Feroze Motafram    
Cardiac Science Corporation
      Employee’s Signature    
 
           
Dated:
 
      Dated:
 
   

4.